Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-16-00338-CV

                                       IN RE Allen Jackie JONES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 15, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 31, 2016, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-04328, styled In re Marriage of Tetyana Jones and Allen Jackie
Jones, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.